Citation Nr: 1529830	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for left inguinal hernia, to include entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified before the undersigned at a May 2015 Travel Board hearing.  At the hearing, the Veteran raised the issue of entitlement to TDIU based upon the left inguinal hernia disability at issue in this appeal.  The Board has reframed the issue on appeal accordingly.


REMAND

At the May 2015 hearing, the Veteran testified that his inguinal hernia has increased in severity since the most recent VA examination of the disability in early 2014 and that he is unemployable as a result of the disability.  Therefore, the Board has determined that he should be provided all required notice in response to the TDIU component of his claim and be provided and requested to complete and return the appropriate form to claim entitlement to a TDIU.  In addition, he should be afforded a VA examination to determine the current degree of severity of his left inguinal hernia and its impact on his ability to work.

The Veteran testified that he began receiving Social Security disability benefits in approximately 2013.  Records in the possession of the Social Security Administration could be supportive of his claim so further development to obtain those records is also in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  The RO or the AMC should provide all required notice in response to the claim for a TDIU based on the left inguinal hernia, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU.

2.  Obtain from the Social Security Administration any disability determination it has rendered for the Veteran and the records upon which the determination was based.

3.  Obtain any other outstanding records pertinent to the Veteran's claim.

4.  After the development set out above has been completed to the extent possible, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected left inguinal hernia.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

The examiner should also provide an assessment of the impact of the disability on the Veteran's ability to work, to include an opinion as to whether the disability is sufficient by itself to preclude the Veteran from maintaining any form of substantially gainful employment consistent with his education and occupational background.

The examiner must provide the rationale for his or her opinion.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the claim for an increased rating for the left inguinal hernia, to include a total rating based on individual unemployability due to the disability.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




